DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 was filed after the mailing date of the Notice of Allowance on 06/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The 112, second paragraph rejections set forth in previous office action have been withdrawn in light of Applicant’s amendments submitted on 05/10/2022. 
Applicant’s arguments, see page 7, first and second full paragraphs, filed on 05/10/222, with respect to the amended claims, “…[s]pecifically, the rejection does not sufficiently account for at least the sesquiterpenes derived from Polaris-variety hops and derivatives thereof or such hops in the specified amount, as required by the present claims. 
In this regard, the Applicant submits that JP '347 and Nance fail to disclose the sesquiterpenes derived from Polaris-variety hops and derivatives thereof or such hops in the specified amount, as defined in claim 26. Accordingly, the subject matter of claim 26 is not obvious in view of the cited references since the references fail to teach every element of the amended claims...”, have been fully considered and are persuasive.  
The 35 U.S.C. 103 rejections of claim 26-35 as being unpatentable over JP 2014-217347-A (IDS submitted 12/06/2019, foreign patent document BB) as evidenced by Nance et al. (Volatile Components of Aroma Hops (Humulus Lupulus L.) Commonly Used in Beer Brewing, 2011) have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 24 and 25 directed to Group I and Group II, non-elected without traverse (see Requirement for Restriction/Election, mailed on 12/02/2021; and Applicant’s Response to Election/Restriction, filed on 01/31/2022.  Accordingly, claim 24 and 25 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CANCEL Claim 24 and Claim 25.
Allowable Subject Matter
Claim 26, 29, 31, 34 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, JP '347 and Nance does not suggest or teach cited amounts of δ-cadinene, cubebol; and sesquiterpenes derived from Polaris-variety hops and derivatives thereof in hops in an amount such that a peak area ratio of 0.2 to. 3.0, as defined in amended claim 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792